Name: 2003/743/EC: Commission Decision of 14 October 2003 on the lists of programmes for the eradication and monitoring of animal diseases and of checks aimed at the prevention of zoonoses qualifying for a financial contribution from the Community in 2004 (notified under document number C(2003) 3708)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  EU finance;  health;  agricultural policy
 Date Published: 2003-10-18

 Avis juridique important|32003D07432003/743/EC: Commission Decision of 14 October 2003 on the lists of programmes for the eradication and monitoring of animal diseases and of checks aimed at the prevention of zoonoses qualifying for a financial contribution from the Community in 2004 (notified under document number C(2003) 3708) Official Journal L 268 , 18/10/2003 P. 0077 - 0080Commission Decisionof 14 October 2003on the lists of programmes for the eradication and monitoring of animal diseases and of checks aimed at the prevention of zoonoses qualifying for a financial contribution from the Community in 2004(notified under document number C(2003) 3708)(2003/743/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(1), as last amended by Regulation (EC) No 806/2003(2), and in particular Articles 24(5) and 32 thereof,Whereas:(1) Certain Member States and acceding Member States have submitted programmes to the Commission for the eradication and monitoring of animal diseases for which they wish to receive a financial contribution from the Community.(2) Under Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy(3), programmes for the eradication and monitoring of animal diseases are to be financed under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund. For financial control purposes, Articles 8 and 9 of that Regulation are to apply.(3) In drawing up the list of programmes for the eradication and monitoring of animal diseases qualifying for a financial contribution from the Community in 2004, and the proposed rate and amount of the contribution for each programme, both the interest of each programme for the Community and the volume of available appropriations must be taken into account.(4) In drawing up the list of programmes of checks aimed at the prevention of zoonoses qualifying for a financial contribution from the Community in 2004, and the proposed rate and amount of the contribution for each programme, the interest of each programme for the Community, its compliance with the technical provisions of relevant Community veterinary legislation and the volume of available appropriations must be taken into account.(5) Article 32 of the Act of Accession of 2003 lays down that the new Member States are to receive the same treatment as the present Member States as regards expenditure under veterinary funds.(6) However, no financial commitment under the 2004 budget for any programme concerned may be made before the accession of the concerned acceding Member State has taken place. Furthermore, the eradication of certain diseases in the acceding Member States can also be co-financed under other Community instruments.(7) The Commission has considered each of the programmes submitted from both the veterinary and the financial point of view and is satisfied that those programmes should be included in the lists of programmes qualifying for a financial contribution from the Community in 2004.(8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 11. The programmes for the eradication and monitoring of animal diseases listed in Annex I shall qualify for a financial contribution from the Community in 2004.2. For each programme referred to in paragraph 1, the proposed rate and amount of the financial contribution from the Community shall be as set out in Annex I.Article 21. The programmes of checks aimed at the prevention of zoonoses listed in Annex II shall qualify for a financial contribution from the Community in 2004.2. For each programme referred to in paragraph 1, the proposed rate and amount of the financial contribution from the Community shall be as set out in Annex II.Article 3This Decision is addressed to the Member States.Done at Brussels, 14 October 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 19.(2) OJ L 122, 16.5.2003, p. 1.(3) OJ L 160, 26.6.1999, p. 103.ANNEX IList of programmes for the eradication and monitoring of animal diseases (Article 1(1))Proposed rate and amount of the Community financial contribution>TABLE>ANNEX IIList of programmes of checks aimed at the prevention of zoonoses (Article 2(1))Proposed rate and amount of the Community financial contribution>TABLE>